DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Regarding argument of claim 1, Applicant argues that Fukushima fails to disclose or suggest a stator winding with “an end-to-end angular connection” in combination with a star connection. Examiner disagrees. As can be seen in FIG 5, and the rejection below, Fukushima discloses an angular connection as recited in claim 1. The first joints and the second joints of the first type coil (Ua, Va, Wa) are connected as an angular connection as described in the claim, and the second type coil (Ub, Vb, Wb) are connected as star connection. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (US 2005/0017592).
Regarding claim 1, Fukushima teaches a permanent magnet motor comprising: 
a rotor (25); and 
a stator core (32) comprising: 
a stator body (FIG 1), having a columnar shape ([0033]); 
two or more stator teeth (between slots 33), wherein the stator teeth are spaced apart along a circumferential direction of the stator body (FIG 2); and 
a stator slot (33), defined by two adjacent stator teeth, 
the permanent magnet motor further comprising: 
a stator winding (37, 42) comprising a plurality of coupled coils (Ua, Ub, Va, Vb, Wa, Wb), wherein: 
the coils (Ua, Ub, Va, Vb, Wa, Wb) are disposed in the stator slot (33) and are wound around the stator teeth, 
the coils (Ua, Ub, Va, Vb, Wa, Wb) comprise a first type coil (Ua, Va, Wa) and a second type coil (Ub, Vb, Wb),

    PNG
    media_image1.png
    307
    398
    media_image1.png
    Greyscale

the stator winding (37, 42) is a three-phase stator winding comprising a first phase (U phase), a second phase (V phase) and a third phase (W phase), 
each phase of the stator winding is provided with at least three joints (48A, 48B, 48C, U, V, W), and including a first joint (48B for U phase, 48C for V phase, 48A for W phase), a second joint (48A for U phase, 48B for V phase, 48C for W phase), and a third joint (U, V, W), and 
in the stator winding of each phase, the first joint (48B for U phase, 48C for V phase, 48A for W phase) and the second joint (48A for U phase, 48B for V phase, 48C for W phase) are disposed on the first type coil (Ua, Va, Wa), the third joint (U, V, W) in the stator winding of each phase is disposed on the second type coil (Ub, Vb, Wb), 
wherein the first joint (48B) in the stator winding of the first phase (U phase) is connected to the second joint (48B) in the stator winding of the second phase (V phase), the first joint (48C) in the stator winding of the second phase (V phase) is connected to the second joint (48C) in the stator winding of the third phase (W phase), and the first joint (48A) in the stator winding of the third phase (W phase) is connected to the second joint (48A) in the stator winding of the first phase  (U phase) to form an end-to-end angular connection of the first type coil (Ua, Va, Wa), and 
wherein in the stator winding (37, 42) of each phase (U, V, W phases), the second type coil (Ub, Vb, Wb) is connected to the first type coil (Ua, Va, Wa) by a star connection (FIG 5), and the third joint (U, V, W) in the stator winding (37, 42) of each phase (U, V, W phases) is connected to the corresponding three-phase power lead ([0035] phase terminal) or the third joint (U, V, W) in the stator winding (37, 42) of the other phase.

    PNG
    media_image2.png
    36
    497
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2005/0017592) in view of Ou (CN 1756042 A).
Regarding claim 2/1, Fukushima was discussed above in claim 1. Fukushima fails to teach a ratio N2/N1 between the number of turns N2 of the second type coil and the number of turns N1 of the first type coil is in a range of 0.49 ≤ N2 / N1 ≤ 0.6;  
a22aa ratio d2/d1 between the bare wire diameter d2 of the second type coil and the bare wire diameter d1 of the first type coil is in a range of 1.1 ≤ d2 / d1 ≤ 1.6.
Ou teaches a ratio N2/N1 between the number of turns N2 of the second type coil (triangular winding) and the number of turns N1 of the first type coil (star winding) is in a range of 0.49 ≤ N2 / N1 ≤ 0.6 (1/1.73 = 0.58);  
a22aaaaaaaa ratio d2/d1 between the bare wire diameter d2 of the second type coil (triangular winding) and the bare wire diameter d1 of the first type coil (star winding) is in a range of 1.1 ≤ d2 / d1 ≤ 1.6 (1/0.76=1.32).

    PNG
    media_image3.png
    70
    710
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fukushima to incorporate Ou to teach a ratio N2/N1 between the number of turns N2 of the second type coil and the number of turns N1 of the first type coil is in a range of 0.49 ≤ N2 / N1 ≤ 0.6; 22aaaaaaaaaaaaaaaaaaaa ratio d2/d1 between the bare wire diameter d2 of the second type coil and the bare wire diameter d1 of the first type coil is in a range of 1.1 ≤ d2 / d1 ≤ 1.6, for the advantages of a motor with a simple structure to improves the winding coefficient and eliminate high subharmonics.
Regarding claim 3/2, Fukushima in view of Ou was discussed above in claim 2. Fukushima further teaches a ratio T2/T1 of a number T2 of the second type coil (Ub) and a number T1 of the first type coil (Ua) is in a range of 0.4 ≤ T2 / T1 ≤ 1 (FIG 5 shows a ratio of 1:1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2005/0017592) in view of Yamaguchi et al. (US 2015/0326084).
Regarding claim 4/1, Fukushima was discussed above in claim 1. Fukushima fails to disclose when a number of the teeth of the stator, which one of the coils spans, is greater than or equal to three, a number Z of the stator slot and a number P of pole pairs of the rotor satisfy Z/P = 6 or 12 or 16 or 18.
	Yamaguchi teaches when a number of the teeth of the stator (20), which one of the coils spans, is greater than or equal to three (spans across 6 teeth), a number Z (S) of the stator slot (23) and a number P (P) of pole pairs of the rotor (30) satisfy Z/P = 6 or 12 or 16 or 18 (FIG 1 has 48 slots and 4 pole pairs, Z/P = 12).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fukushima to incorporate Yamaguchi to teach when a number of the teeth of the stator, which one of the coils spans, is greater than or equal to three, a number Z of the stator slot and a number P of pole pairs of the rotor satisfy Z/P = 6 or 12 or 16 or 18, as disclosed in [0077] of Yamaguchi, changing the combination of the number of poles and the number of slots is common to one of ordinary skill in the art to reduce the harmonic components.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2005/0017592) in view of Matsuoka et al. (US 2016/0336884).
Regarding claim 5/1, Fukushima was discussed above in claim 1. Fukushima fails to disclose when a number of the teeth of stator, which one of the coils spans, is equal to one, a number Z of the stator slot and a number P of pole pairs of the rotor satisfy Z/P = 2.4 or 9/4 or 12/7.
Matsuoka teaches when a number of the teeth of stator (1), which one of the coils (3) spans, is equal to one (FIG 1 and 11), a number Z of the stator slot (9) and a number P of pole pairs (where magnets 6 are) of the rotor (4) satisfy Z/P = 2.4 or 9/4 or 12/7 ([0098] discloses 10 poles 12 slots and 8 poles 9 slots which equals to 2.4 or 9/4).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fukushima to incorporate Matsuoka to teach when a number of the teeth of stator, which one of the coils spans, is equal to one, a number Z of the stator slot and a number P of pole pairs of the rotor satisfy Z/P = 2.4 or 9/4 or 12/7, for the advantages of an energy efficient synchronous motor ([0098]).
Regarding claim 12/1, Fukushima was discussed above in claim 1. Fukushima fails to teach a compressor comprising: a permanent magnet motor of claim 1.
Matsuoka teaches a compressor a ([0086]) comprising: a permanent magnet motor (502, 602) of claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fukushima to incorporate Matsuoka to teach a compressor comprising: a permanent magnet motor of claim 1, for the advantages of a low cost, high efficiency, a low vibration and a low noise air conditioner ([0087]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2005/0017592) in view of Qiu et al. (CN 107465279 A).
Regarding claim 6/1, Fukushima was discussed above in claim 1. Fukushima fails to disclose a rated torque T of the permanent magnet motor, an inner diameter Di of the stator body, and a unit volume torque TPV of the rotor satisfy 
5.18x10-7 ≤ TxDi-3 x TPV-1 ≤ 1.17x10-6, 
wherein a unit of the rated torque T is Nm, a unit of the inner diameter Di is mm, a unit of the unit volume torque TPV is kNmm-3, and the unit volume torque TPV is in a value range of 5kNmm-3 ≤ TPV ≤ 45kNmm-3.
Qiu teaches a rated torque (T) of the permanent magnet motor (10, 20), an inner diameter (Di) of the stator body (101), and a unit volume torque (TPV) of the rotor (20) satisfy 
5.18x10-7 ≤ TxDi-3 x TPV-1 ≤ 1.17x10-6, 
wherein a unit of the rated torque (T) is Nm, a unit of the inner diameter (Di) is mm, a unit of the unit volume torque (TPV) is kNmm-3, and the unit volume torque (TPV) is in a value range of 5kNmm-3 ≤ TPV ≤ 45kNmm-3 ([0009]).

    PNG
    media_image4.png
    198
    1088
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fukushima to incorporate Qiu to teach a rated torque T of the permanent magnet motor, an inner diameter Di of the stator body, and a unit volume torque TPV of the rotor satisfy 5.18x10-7 ≤ TxDi-3 x TPV-1 ≤ 1.17x10-6, wherein a unit of the rated torque T is Nm, a unit of the inner diameter Di is mm, the unit of a unit volume torque TPV is kNmm-3, and the unit volume torque TPV is in a value range of 5kNmm-3 ≤ TPV ≤ 45kNmm-3, for the advantages of making the motor and the other components (in this case a compressor) better adapted to work together.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2005/0017592) in view of Legranger et al. (US 2017/0279320).
Regarding claim 7/1, Fukushima was discussed above in claim 1. Fukushima fails to teach an outer diameter Do of the stator core is in a range of 60 mm ≤ Do ≤ 160 mm.
Legranger teaches an outer diameter Do of the stator core (16) is in a range of 60 mm ≤ Do ≤ 160 mm ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fukushima to incorporate Legranger to teach an outer diameter Do f the stator core is in a range of 60 mm ≤ Do ≤ 160 mm, for the advantages of obtaining an optimum compromise between the torque supplied by the machine and the corresponding level of torque undulation ([0016]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2005/0017592) in view of Farquharson (WO 2016/085643 A1).
Regarding claim 8/1, Fukushima was discussed above in claim 1. Fukushima fails to disclose the rated rotational speed n of the permanent magnet motor is in a range of n ≥ 3600rpm.
Farquharson discloses that a permanent magnet motor can rotate up to 100,000 RPM ([0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fukushima to have a rated rotational speed of 3600 or above as choosing the rated RPM of a motor is very well known within the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834